PER CURIAM.
In this case the clerk taxed against the losing party, the John Shillito Company, an attorney’s docket fee of $20; and a motion has been made to retax the same, on the ground that no authority exists by law to tax a docket fee in thisi court to be paid to the attorney, solicitor, or proctor of the winning party. It has been the uniform practice of the supreme court of the United States to tax an attorney fee of f20 for the prevailing party in every case where costs are given by the court. This is the construction which has been put upon section 824 of -the Revised Statutes of - the United States by the long practice of that court, as we have learned by inquiry of the clerk of the supreme court. We therefore adopt it, as applicable to the imposition of costs in this court. The motion to-retax costs is overruled.